
	
		I
		111th CONGRESS
		2d Session
		H. R. 5086
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit an authorized committee of a candidate for election for Federal office
		  from disbursing any amount received as a contribution to the committee until
		  the committee posts on a public Internet site the identification of the person
		  who provided the contribution, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Online Disclosure for Access to Campaign Funds Act of
			 2010.
		2.Requiring
			 Authorized Committees of Federal Candidates to Post Identification of
			 Contributors Prior to Disbursing Funds
			(a)In
			 generalSection 302 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 432) is amended by adding at
			 the end the following new subsection:
				
					(j)(1)The treasurer of each
				authorized committee shall establish a separate account for the committee
				consisting exclusively of contributions received by or on behalf of the
				committee, and shall deposit each contribution received by the committee into
				the account immediately upon receipt.
						(2)Amounts in the account established under
				paragraph (1) may not be used to make disbursements by or on behalf of the
				committee but may be used only for transfers to other accounts of the
				committee.
						(3)The treasurer of an authorized committee
				shall ensure that the balance of the account established under paragraph (1) is
				equal to the total amounts deposited into the account reduced by the total
				amount of all contributions deposited into the account with respect to which
				the treasurer has posted on a publicly accessible Internet site of the
				committee the identification of the person who made the
				contribution.
						.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to contributions received on or after the date of the enactment of this
			 Act.
			
